UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JJ AUDUBON, LLC, et al.,

                                       Petitioners,                    20 Civ. 917 (PAE)
                       -v-
                                                                          ORDER
DEFENDANTS UNKNOWN



PAUL A. ENGELMAYER, District Judge:

       The Court, having reviewed the stipulation executed by petitioners and claimant Tasia

Medina, Dkt. 11-1, hereby orders that the stay on state court actions imposed by the Order

Restraining Suits, Dkt. 14, is lifted as to Tasia Medina, such that Ms. Medina shall be permitted

to pursue her claims against Petitioners in the pending state court action styled Tasia Medina v.

Hornblower New York, LLC et al., Index No.: 150780/2020, in the Supreme Court of the State of

New York, subject to the terms of the parties’ stipulation.

       SO ORDERED.

                                                          PaJA.�
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: April 9, 2020
       New York, New York
